PELHAM, J.
— The defendant is indicted for obtaining an insurance policy by falsely pretending to own certain property. This is the only false pretense alleged, and it is not shown whose signature was thus obtained. This defect in the indictment was pointed out by demurrers that should have been sustained.
Moreover, the indictment, as set out in the record before us, does not state the facts constituting the offense in ordinary and concise language in such a manner as to enable a person of common understanding to know with any degree of certainty what is intended to be charged. — Code, § 7134. In fact, it is not (as set out in the record) an intelligible statement of any offense.
Reversed and remanded.